DETAILED ACTION
Status of the Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The remarks and/or amendments filed on 02/25/2021 are acknowledged.

EXAMINERS AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or addition be unacceptable to applicant, an amendment may be file as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Leah Reimer on 03/09/2021.
	
In the Claims:	Please amend the claims as follows.
Claim 10: REPLACE "--C10-25 alkane or haloalkane" WITH - - 1-iodooctadeance - -.

Claims 13-19: 	(Cancel)

REJOINDER
Claims 1, 5-12 and 20-22 are allowable. The restriction requirement between groups I, II, and V, as set forth in the Office action mailed on 11/06/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims, directed to methods of making nanocomposites and using nanocomposites to detect diseases making hydrogen sulfide are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE W RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 10-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/L.W.R/Examiner, Art Unit 1618


/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618